PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,224,126
Issue Date: 2022 Jan 11
Application No. 16/757,880
Filing or 371(c) Date: 21 Apr 2020
Attorney Docket No. 6931-2001776 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 CFR § 1.705(b) filed March 10, 2022, which is treated as an application under 37 CFR 1.705(b), requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by sixty (60) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by sixty (60) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 117-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of a supplemental reply or other paper, other than a paper expressly requested by the Office or a request for continued examination submitted after a notice of allowance has been mailed, is not warranted in connection with the paper filed September 17, 2021. Petitioner asserts that the paper filed September 17, 2021, a request to change or update the applicant under 37 CFR 1.46(c), was filed 14 days after the date the notice of allowance was mailed, and that therefore the period of reduction should be 14 days, rather than 117 days, which is the number days between the date the paper was filed and the date the application issued as patent.
 
Petitioner’s argument is persuasive. On September 3, 2021, a notice of allowance was mailed. On September 17, 2021, 14 days after the day after the date the notice of allowance was mailed, the amendment under 37 CFR 1.312 or other paper was filed. The paper was not expressly requested by the Office. As such, the period of reduction for applicant delay is 14 days.1 The 117 day period of reduction for applicant delay is removed and replaced with a 14 day period of reduction. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by sixty (60) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction



    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. v. Iancu, 85 FR 36335 (Jun. 16, 2020)